Appellant was convicted in the district court of Jefferson County for the offense of unlawfully selling liquor, and his punishment assessed at confinement in the penitentiary for a term of one year.
The case is before us without any bills of exception. The sole contention that was made in presenting this case to this court is that the evidence was insufficient to support the verdict. Because as appellant contends, the facts fail to show with that degree of certainty required by law that the contention bought by the prosecuting witness from appellant was whiskey or intoxicating liquor.
In the view we take of the case it would serve no useful purpose to detail the facts disclosed by the record on this issue. It is sufficient to say that we have very carefully examined the testimony introduced and have reached the conclusion that the evidence is wholly sufficient to support the verdict. It seems from an examination of the statement of facts that the State's witnesses were given much latitude in the expression of opinions, most of which, if properly objected to, would have constituted error. But as above stated, the record fails to show that any objections were made to this testimony and in this state of the record, we are without authority to review this matter.
Finding no error in the record, it is our opinion that the judgment should be in all things affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.